Filed 8/26/13 P. v. Snow CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,                                                                                  C068833

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM031239)

         v.

KEVIN PATRICK SNOW,

                   Defendant and Appellant.




         Defendant Kevin Patrick Snow entered a negotiated plea of no contest to three
counts of theft by false pretenses (Pen. Code, §§ 487, subd. (a), 532, subd. (a)) and one
count of engaging in business without a license, a misdemeanor (Bus. & Prof. Code,
§ 7028) in exchange for dismissal of a white-collar crime allegation (Pen. Code,
§ 186.11). The court granted probation for a term of five years subject to certain terms
and conditions including 120 days in jail.
         Defendant appeals. His request for a certificate of probable cause (Pen. Code,
§ 1237.5) was denied. He contends that insufficient evidence supports his ability to pay
the $736 presentence investigation report fee and the $164 per month probation

                                                             1
supervision fee. We conclude that defendant forfeited this contention by failing to object
to the imposition of these fees in the trial court.
       The probation officer recommended that defendant pay, among other fees, fines
and restitution, $736 for the presentence investigation report and $164 per month for
probation supervision. The probation officer opined that defendant was “able-bodied
with marketable job skills, and therefore, he should have the ability to pay all fines, fees,
and restitution, as ordered by the Court.”
       In a written statement of probation eligibility and mitigation, defendant sought a
grant of probation, stating that he was willing to pay restitution, had set aside several
thousand dollars to do so, and had the ability to comply with the terms and conditions of
probation. He stated that he had always been the provider for his family. He did not state
that he had no ability to pay fees or fines.
       In a supplemental report, the probation officer reiterated the recommendations for
fees, fines and restitution. The probation officer noted a change in that defendant had
reported that he had spent the money he had saved for payment of victim restitution.
       At sentencing, the court indicated that it had read the probation report and was
prepared to follow the probation officer‟s recommendations. Defense counsel agreed
with the probation officer‟s recommendations other than the 120 days in county jail
which counsel claimed was “not appropriate for [defendant].” Defense counsel
represented both defendant and his brother, George Snow, who was sentenced on the
same date. Defense counsel stated that “[t]hey are prepared to pay $5,000 toward
restitution” immediately and “[t]hey would commit to an O/R order at $1,000 a month of
continual payment to court compliance in addition to the [$]5,000 today.” Defense
counsel stated that defendant was employed. Defense counsel did not state that defendant
did not have the ability to pay the recommended fees and fines.




                                               2
       The court suspended imposition of sentence, granted probation for a term of five
years, and imposed restitution, fines, and fees, including the presentence investigation
report fee and the monthly supervision fee. Defense counsel did not object.
       Defendant claims that the issue of the sufficiency of the evidence to support his
ability to pay the report and supervision fees is not forfeited, citing People v. Pacheco
(2010) 187 Cal.App.4th 1392 (Pacheco). Defendant also cites Tahoe National Bank v.
Phillips (1971) 4 Cal.3d 11 at page 23, footnote 17, which sets forth the general rule that
a claim of insufficient evidence supports a judgment is not forfeited by failure to raise the
issue in the trial court.
       Pacheco struck a probation supervision fee where there was “no evidence in the
record that anyone . . . made a determination of [the defendant‟s] ability to pay the $64
per month probation supervision fee” and where “the statutory procedure provided at
[Penal Code] section 1203.1b for a determination of [the defendant‟s] ability to pay
probation related costs was not followed.” (Pacheco, supra, 187 Cal.App.4th at p. 1401.)
Pacheco held that the defendant‟s challenge to the sufficiency of the evidence supporting
the probation supervision fee was not forfeited on appeal by his failure to assert the same
in the trial court . (Id. at p. 1397.)
       People v. McCullough (2013) 56 Cal.4th 589 at page 599 (McCullough)
disapproved Pacheco. McCullough held that the defendant forfeited his challenge to the
sufficiency of the evidence supporting the finding that he had the ability to pay a jail
booking fee by failing to object in the trial court. (Id. at pp. 591, 598.) “Defendant may
not „transform . . . a factual claim into a legal one by asserting the record‟s deficiency as
a legal error.‟ [Citation.] By „failing to object on the basis of his [ability] to pay,‟
defendant forfeits both his claim of factual error and the dependent claim challenging „the
adequacy of the record on that point.‟ [Citations.]” (Id. at p. 597.) “[A] defendant who
does nothing to put at issue the propriety of imposition of a booking fee forfeits the right
to challenge the sufficiency of the evidence to support imposition of the booking fee on

                                               3
appeal, in the same way that a defendant who goes to trial forfeits his challenge to the
propriety of venue by not timely challenging it.” (Id. at p. 598.)
       Here, defendant had adequate notice that the costs of the report and supervision
would be imposed but objected to neither in writing or orally and never requested a
hearing. He now contends insufficient evidence supports a finding of his ability to pay
the report and supervision fees. Based on the reasoning of McCullough, we conclude that
defendant forfeited his challenge to the cost of the probation report ($736) and monthly
supervision ($164 per month for 60 months) imposed pursuant to Penal Code section
1203.1b.
                                       DISPOSITION

       The judgment is affirmed.



                                                        HULL                  , Acting P. J.



We concur:



      BUTZ                  , J.



      MAURO                 , J.




                                             4